    Case 20-23500-MBK            Doc 12 Filed 01/05/21 Entered 01/05/21 09:15:15                     Desc Ntc of
                                      Confirmation Hrg Page 1 of 1
Form 132 − 13sum

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
402 East State Street
Trenton, NJ 08608

                                         Case No.: 20−23500−MBK
                                         Chapter: 13
                                         Judge: Michael B. Kaplan

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Alan S Karpf
   373 Hudson Dr.
   Brick, NJ 08723
Social Security No.:
   xxx−xx−6047
Employer's Tax I.D. No.:


                           NOTICE OF HEARING ON CONFIRMATION OF PLAN



Date:                 2/10/21
Time:                 10:00 AM
Location:              Courtroom 8, Clarkson S. Fisher, U.S. Courthouse, 402 E. State St., Trenton, NJ 08608−1507

             An objection to confirmation of the plan, including any motions referenced therein to avoid judicial liens
under 11 USC section 522(f) and/or to avoid liens and reclassify claims in whole or in part, shall be filed and served
seven days before confirmation. Filing a motion for relief from the automatic stay will not be considered an objection
to the confirmation.

          If, at the confirmation hearing, it is determined that the debtor's plan is not confirmable, the case
may be dismissed or converted.

A copy of the Plan will follow this notice.




Dated: January 5, 2021
JAN: gan

                                                    Jeanne Naughton
                                                    Clerk, U. S. Bankruptcy Court
